Citation Nr: 1048494	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  06-03 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 2004 
for entitlement to death benefits, to include whether there was 
clear and unmistakable error (CUE) in the March 2000 rating 
decision insofar as it denied entitlement to service connection 
for the cause of the Veteran's death. 

2.  Whether there was CUE in the December 2004 rating decision 
insofar as it set August 17, 2004 as the effective date for grant 
of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1994.  He 
died in January 2000.  The appellant is the Veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In a 
March 2000 rating action, the RO, in pertinent part, denied the 
appellant's claim for death benefits, i.e., service connection 
for the cause of the Veteran's death and entitlement to 
Dependency and Indemnity Compensation (DIC) under the provisions 
of 38 U.S.C. § 1318.  In a December 2004 rating decision issued 
in January 2005, the RO reopened and granted service connection 
for the cause of the Veteran's death, effective August 17, 2004, 
the date of receipt of the reopened claim and established basic 
eligibility to Dependents' Educational Assistance (DEA) from 
January [redacted], 2000, the date of the Veteran's death.  Later that 
month, the appellant filed a statement disagreeing with the 
effective date awarded for service connection for the cause of 
the Veteran's death, claiming that there was CUE in the March 
2000 rating decision, insofar as it denied service connection for 
the cause of the Veteran's death.  In a June 2005 rating decision 
issued in July 2005, the RO determined that the March 2000 rating 
decision did not contain CUE and confirmed August 17, 2004 as the 
effective date for entitlement to death benefits.  

In May 2007, the appellant testified at a Travel Board hearing 
before a Veterans Law Judge, who is no longer employed by the 
Board, at the RO; a copy of the transcript is in the record.  In 
a September 2010 response, the appellant indicated that she did 
not wish to appear at another Board hearing and to consider her 
case on the evidence of record.

In an August 2007 decision, the Board denied entitlement to an 
effective date earlier than August 17, 2004, for DIC benefits and 
dismissed the appellant's claim of CUE in the March 2000 rating 
decision that denied entitlement to service connection for the 
cause of the Veteran's death.  The Board noted that, in the 
appellant's January 2005 CUE claim, she indicated that an 
adjustment should be made to the burial benefits she received 
based on grant of service connection for the cause of the 
Veteran's death.  This issue was referred to the RO for 
appropriate action and, in a January 2008 rating action, 
additional burial benefits of $1200 were awarded.

The appellant perfected an appeal of the Board's August 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a May 2010 single-judge Memorandum Decision, 
the Court vacated the Board's August 2007 decision and remanded 
the case for readjudication.  The following month, the Court 
entered judgment, returning the case to the Board for action 
consistent with the Memorandum Decision.

The issue of entitlement to a temporary total rating based 
on hospitalization under the provisions of 38 C.F.R. 
§ 4.29 was raised by the appellant in a statement dated 
January 25, 2010, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of whether there was CUE in the December 2004 rating 
decision insofar as it set August 17, 2004 as the effective date 
for grant of service connection for the cause of the Veteran's 
death is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

As a final preliminary matter, in Attachment 4b to a 
letter dated October 10, 2010, the appellant appears to be 
raising a claim under the provisions of 38 U.S.C. § 1151.  
This issue is referred to the AOJ for clarification and 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The March 2000 rating decision insofar as it denied 
entitlement to service connection for the cause of the Veteran's 
death, was supportable by the evidence then of record and was 
consistent with the applicable law and regulations extant at that 
time.

2.  The Veteran died on January [redacted], 2000.  The immediate cause of 
death was listed as acute respiratory distress syndrome and 
atypical pneumonia was listed as a significant condition 
contributing to death but not resulting in the underlying cause.

3.  In March 2000, the RO denied the appellant's claim for 
service connection for the cause of the Veteran's death and for 
DIC and notified her of that rating action and apprised the 
appellant of her procedural and appellate rights; but she did not 
appeal.

4.  The appellant's petition to reopen her claim for service 
connection for the cause of the Veteran's death was received by 
the RO on August 17, 2004, the earliest possible effective date 
for entitlement to compensation due to the Veteran's death under 
VA law and regulations.


CONCLUSIONS OF LAW

1.  The unappealed March 2000 rating decision, denying 
entitlement to service connection for the cause of the Veteran's 
death, does not contain CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 
1991 & West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  The criteria for granting an effective date earlier than 
August 17, 2004, for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. § 5110(a) (West 
1991 & West 2002); 38 C.F.R. §§ 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE in the March 2000 Rating Decision

A decision of a duly constituted rating agency or other AOJ will 
be final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification of such.  See 38 C.F.R. § 3.104 (1999, 2010).

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed or 
amended.  See 38 C.F.R. § 3.105(a) (1999, 2010).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 3.105.  
See 38 C.F.R. § 3.104(a) (1999, 2010).

A claim of CUE is a collateral attack on a final decision by a VA 
RO or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 (Fed. 
Cir. 2002) (en banc), cert. denied, 123 S. Ct. 2574 (2003); 
Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 
528 U.S. 967 (1999).  Pursuant to 38 U.S.C. § 5109A(a) (West 
2002), an RO decision is subject to revision on the grounds of 
CUE.  A decision which constitutes a reversal of a prior decision 
on the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of "error."  It is the kind 
of error in fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would manifestly have 
been different but for the error.  Generally, the correct facts, 
as they were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Even when the premise of error is accepted, 
if it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

The Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time it 
was made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994), (quoting Russell, 3 Vet. App. at 313-14).

The mere misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error 
must be one, which would have manifestly changed the outcome at 
the time that it was made and must be based on the record and the 
law that existed at the time of the prior adjudication.  Baldwin 
v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., 
Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific 
allegation must assert more than mere disagreement with how the 
facts of the case were weighed or evaluated.  In other words, to 
present a valid claim of CUE the claimant cannot simply request 
that the Board reweigh or reevaluate the evidence.  See Crippen 
v. Brown, 9 Vet. App. 412 (1996).

Broad-brush allegations of failure to follow the regulations or 
failure to give due process, or any other general, non-specific 
claim of error cannot meet the specificity required to render a 
claim of CUE meritorious.  See Fugo, 6 Vet. App. at 44; see also 
Russell, 3 Vet. App. at 313-14.  Furthermore, any breach by VA of 
its duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete record rather than an 
incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Crippen, 9 Vet. App. at 424; Caffrey, supra. 

At the time of the March 2000 rating decision, in general, 
service connection could be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  That a condition or injury occurred in service 
alone is not enough; there must be a current disability resulting 
from that condition or injury.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the Veteran's 
death, evidence must be presented, which in some fashion links 
the fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 
1310 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 (1999); Ruiz 
v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must 
show that a service-connected disability was either the principal 
cause or a contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it must 
contribute substantially or materially; it is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).  Although the Veteran was not service 
connected for chronic obstructive pulmonary disease (COPD), a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition during the Veteran's lifetime, 
except with respect to a claim for benefits under the provisions 
of 38 U.S.C.A. § 1318 and certain other cases.  38 C.F.R. § 
20.1106 (1999, 2010).

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the Veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a) (1999).  If the Veteran's death was not 
determined to be service connected, a surviving spouse may still 
be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits 
are payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service-connected.  A 
"deceased veteran" for purposes of this provision is a veteran 
who dies not as the result of the Veteran's own willful 
misconduct, and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability(ies) rated totally disabling.  38 U.S.C.A. 
§ 1318(b) (West 1991); 38 C.F.R. § 3.22 (1999).  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for at 
least 5 years from the date of the Veteran's separation from 
service.  Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

In various written statements and during the Board hearing, the 
appellant maintains that it was error on VA's part because the RO 
did not obtain the autopsy report at the time of the initial 
claim.  She asserted that the RO should have had the Veteran's 
Madigan Army Medical Center records, including a copy of the 
autopsy, before it at the time of the original denial; and that, 
if it had, the RO would have granted service connection for the 
cause of the Veteran's death in 2000.  She admitted that she did 
not respond to either of the duty-to-assist letters sent to her 
in February and March 2000; that she did not file an appeal to 
the March 2000 denial, because she did not understand the appeals 
process and because she was grief stricken; and that she did not 
touch base with the VA after the initial denial in March 2000 or 
file a claim to reopen prior to August 2004.  

One of the appellant's arguments, in effect, amounts to a breach 
by VA of its duty to assist.  The appellant is correct that the 
VA is generally charged with obtaining service department medical 
records and should have had copies of the Veteran's Madigan Army 
Medical Center records, including a copy of the autopsy report.  
The Board acknowledges that the Veteran's certificate of death 
clearly reflects that an autopsy had been performed.  But it 
appears that the RO did not have copies of the Veteran's terminal 
hospital records or his autopsy at the time of the denial in 
March 2000.  At that time, the RO had copies of the Veteran's 
service treatment records, showing that he had been diagnosed 
with COPD during service; a copy of the appellant's final divorce 
decree from a former spouse; a copy of her certificate of 
marriage, showing that she and the Veteran were married in May 
1985; a copy of the Veteran's certificate of death, showing that 
he and the appellant were still married when he died in January 
2000 due to acute respiratory distress syndrome with atypical 
pneumonia listed as a significant condition contributing to death 
but not resulting in the underlying cause; and that he was 
service connected for a bilateral knee condition (chondromalacia 
patella) and residuals of septoplasty, each rated as 10 percent 
disabling; and for lumbosacral strain, scar residuals of removal 
of lipoma on the left neck, and residuals of uvulectomy, all 
rated as noncompensable; for a combined disability rating of 20 
percent since June 1, 1994.  However, as noted earlier, any 
breach by VA of its duty to assist cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
record rather than an incorrect one.  See Tetro, 14 Vet. App. at 
109; Crippen, 9 Vet. App. at 424.  

According to the Court, the appellant's other argument, in 
effect, should be characterized as an allegation that the RO 
misapplied the law to the uncontradicted evidence of record.  She 
maintains that, if the RO had had copies of the Veteran's Madigan 
Army Medical Center records, including a copy of the autopsy, 
before it at the time of the original denial, the RO would have 
granted service connection for the cause of the Veteran's death 
in 2000.  

At the time of the March 2000 rating action, even if the RO had 
had copies of the terminal Army hospital records and of the 
autopsy, all the evidence of record would have shown was that the 
Veteran died of acute respiratory distress syndrome.  The 
evidence did not show that he was totally disabled nor does the 
appellant so claim.  During her testimony, the appellant related 
that the Veteran had just gotten back from the Special Forces 
Ball when he just got sick and went to the hospital for 
treatment, never to return home.  The evidence did show that the 
Veteran was service-connected for an upper respiratory condition, 
residuals of septoplasty, for which he was rated at 10 percent 
disabling because of a blocked left nostril, but not COPD.  
Moreover, neither the death certificate nor the autopsy reflects 
that either the Veteran's blocked left nostril or his COPD caused 
or contributed to his death or any way linked the Veteran's death 
to service.  Even assuming receipt of the Madigan Army Medical 
Center records, including the autopsy report, at the time of the 
March 2000 rating action, the evidence of record still would have 
failed to support the appellant's contention that it was 
undebatable that the evidence showed that the Veteran's death was 
related to service.  This missing evidence, along with the 
evidence already of record, including the Veteran's service 
treatment records, would have shown: that the clinical findings 
for the Veteran's lungs and chest were noted as normal on his 
December 1993 retirement examination report; that, during 
service, he was newly diagnosed with COPD and treated once on 
January 24, 1994, for which he was prescribed Proventil to be 
used for five days and then on an as needed basis; and that the 
autopsy report reflected a 32-year history of smoking a pack of 
cigarettes a day and diagnoses of atypical pneumonia and acute 
respiratory distress syndrome, with no mention of either COPD or 
residuals of septoplasty. 

It was not until October 2004 that a VA physician opined that the 
Veteran's COPD, first diagnosed in January 1994 just after his 
December 1993 retirement examination that did not show a 
diagnosis of COPD, was at least a significant contributory 
condition for the Veteran's death, indicating that COPD would 
have complicated his clinical course in the intensive care unit 
(ICU).  Based on that opinion and the fact that the Veteran had 
been diagnosed with COPD in service in January 1994, the RO 
granted service connection for the cause of the Veteran's death 
and entitlement to DIC in a December 2004 rating decision.  

Moreover, the Veteran was never in actual receipt of a 100 
percent disability rating for service-connected disability(ies) 
for at least 10 years prior to his death.  His combined rating 
had been 20 percent since June 1, 1994, the day after his 
retirement from service.  Thus, the preponderance of the evidence 
was against service connection for the cause of the Veteran's 
death and for receipt of DIC benefits at the time of March 2000 
rating decision.

Again, the Board stresses that medical records, as extant in 
March 2000, fail to show that any respiratory disorder diagnosed 
in service caused or contributed to the Veteran's demise.  As 
competent medical evidence linking any disorder diagnosed in 
service to the Veteran's demise was lacking at the time of the 
March 2000 rating decision, that rating decision was consistent 
with governing law requiring competent evidence that the 
Veteran's death be linked to a disability, which was related to 
service.  As such, no error, of the sort that is undebatable, is 
shown and no CUE exists in the March 2000 RO decision.  38 C.F.R. 
§ 3.105(a).  The appellant's remedy was to appeal the March 2000 
rating decision.  As she did not do so, this decision became 
final.  Thus, her CUE claim must be denied.

Finally, the Board notes that the Court has held that the VA's 
duty to notify and assist claimants is not applicable to motions 
for revision of a rating or Board decision on the grounds of CUE.  
See Juarez v. Principi, 16 Vet. App. 518, 520-21 (2002) (per 
curiam order); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).

An Earlier Effective Date

Except as otherwise provided, when a claim is reopened and 
granted based on new and material evidence, the effective date of 
compensation or DIC based on an original claim, a claim to reopen 
after a final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004-2010). 

For service-connected death after separation from service, the 
effective date of the award is the first day of the month in 
which the Veteran's death occurred if the claim is received 
within one year after the date of the death; otherwise, date of 
receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. 
§ 3.400(c)(2) (2004-2010).

Awards based on new and material evidence received after final 
disallowance is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(ii) 
and (r) (2004-2010).  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  When a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.155 (2004-2010).

As noted above, the appellant's original claim for service 
connection was denied by the RO in March 2000.  She was notified 
of this decision and her appellate rights in a March 2000 letter, 
but she did not appeal.  The March 2000 rating action thus became 
final.  38 U.S.C.A. § 7105(c) (West 1991 & West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (1999-2006).  In order to reopen 
the claim, VA had to receive new and material evidence with 
respect to that claim.  38 U.S.C.A. § 5108(West 1991 &West 2002); 
38 C.F.R. § 3.156(a) (1999-2010).

The next communication received from the appellant that could be 
construed as a claim for benefits was her petition to reopen the 
claim for service connection for the cause of the Veteran's death 
and DIC, which was received on August 17, 2004.  That date is the 
effective date of service connection for the cause of the 
Veteran's death and entitlement to DIC.  Under the above-cited 
law and regulations, this is the earliest effective date that the 
appellant can receive.  

As noted above, the appellant claims that, if VA had copies of 
the Veteran's terminal hospital records and autopsy at the time 
of the initial denial, that the RO would have established 
entitlement to death benefits.  If they had been in the claims 
file, they might have fallen within an exception to the above 
effective date rules.  Specifically, under 38 C.F.R. 
§ 3.400(q)(i) (2010), a different effective date rule applies 
where new and material evidence received after a final allowance 
consists of service department records.  In such a situation, 
where service department records are received after a final 
disallowance, they are considered to have been lost or mislaid, 
and the effective date may be the date of the receipt of the 
claim on which the prior final disallowance was made.  But as 
noted above, the records from the Madigan Army Medical Center, in 
conjunction with those in the claims file at that time, were 
insufficient to establish entitlement to death benefits.  Because 
the new and material evidence that was received and warranted 
reopening and grant of the claim-the VA medical opinion that the 
Veteran's COPD, which had been diagnosed in service, was a 
significant contributory condition for the Veteran's death-did 
not include the service department records in question, the 
provisions of 38 C.F.R. § 3.400(q)(i) do not apply.  

During her testimony, the appellant indicated that one of the 
reasons that she did not appeal the March 2000 decision was 
because she did not understand VA's appellate procedures and 
because she was grief stricken.  The Board acknowledges that the 
appellant may not have understood how to file an appeal, 
especially during her bereavement following her husband's death.  
However, her lack of understanding does not provide a legal basis 
for entitlement.  While it is unfortunate, the Court, citing to 
an opinion from the U. S. Supreme Court, has held that everyone 
dealing with the Government is charged with knowledge of Federal 
statute and agency regulations.  Morris v. Derwinski, 1 Vet. App. 
260 (1991).  Furthermore, the Board notes that the March 2000 
notification letter in a section entitled "If You Have Any 
Questions" provided the case managers' names, an "800" 
telephone number, and their extension number, so that the 
appellant could contact VA if she did not understand her 
appellate rights.  But she testified that she did not even try to 
contact VA until 2004.  

The Board emphasizes that the applicable law and regulations 
clearly make it the claimant's responsibility to initiate a 
claim, or to reopen a claim, for benefits with VA.  While VA does 
have a duty to assist a claimant in developing facts pertinent to 
a claim, it is the claimant who must bear the responsibility for 
coming forth with the submission of a claim for benefits under 
the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  In this case, the first document that can 
clearly be construed as a petition to reopen the previously-
denied claim for death benefits was received on August 17, 2004.

The Board notes the possibility of another exception to the 
finality requirement, section 7 (b) of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West 2002)).  That section provided 
that VA, upon request of the claimant or upon the motion of the 
Secretary of VA, must readjudicate certain finally-decided claims 
"as if the denial or dismissal had not been made."  But it was 
applicable only to claims that became final between July 14, 1999 
and November 9, 2000, the date of the enactment of the VCAA, and 
were denied on the basis that they were not well grounded.  See 
VAOPGCPREC 3-2001 (Jan. 22, 2001).  Here, the appellant's 
original claim was denied on the merits and was not final until 
March 24, 2001, so this section of the VCAA is inapplicable in 
the instant case.

Another exception to the finality requirement is where there is 
CUE in a prior final disallowance.  See Routen v. West, 142 F.3d 
1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three 
exceptions to the rules regarding finality and effective dates).  
As shown above, such a claim has been made here but the Board did 
not find that CUE was contained in the March 2000 rating 
decision.  

In sum, the current effective date of August 17, 2004, the date 
the petition to reopen was received, is the earliest possible 
effective date for the grant of service connection for the cause 
of the Veteran's death and for entitlement to DIC.  None of the 
exceptions noted above are applicable in the circumstances 
surrounding this case.  

The Board acknowledges the appellant's and her representative's 
well-reasoned, passionate arguments.  However, the pertinent 
legal authority governing effective dates is clear and specific, 
and the Board is bound by such authority.  While the Board is 
sympathetic to the appellant's claim, the Board does not have 
authority to grant benefits on an equitable basis.  Moreover, the 
Board is without authority to grant benefits simply because it 
might perceive the result to be equitable.  See 38 U.S.C.A. 
§§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  
The authority to award equitable relief is committed to the 
discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) 
(West 2002), and the Board is without jurisdiction to consider 
that which is solely committed to the Secretary's discretion.  
See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, 
while the Board is sympathetic to the appellant's claim, it is 
bound by the law, and this decision is dictated by the relevant 
statutes and regulations.

For the reasons explained above, no effective date for the grant 
of service connection for the cause of the Veteran's death 
earlier than August 17, 2004 is assignable, the appellant's claim 
for an earlier effective date must be denied.  This conclusion is 
compelled by the language of the applicable law and regulations.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the law 
and not the evidence is thus dispositive, the notice and duty to 
assist provisions of the VCAA are not applicable.  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(because the law as mandated by statute, and not the evidence, 
"is dispositive of this claim, the VCAA is not applicable.").  


Other Considerations

The Court's Memorandum Decision reflects that the appellant 
argues that she filed a "constructive appeal" to the March 2000 
denial of her DIC claim when she submitted a second DIC 
application that included not previously-submitted information to 
demonstrate a nexus between her husband's service and his death.  
Appellant's Brief (Br.) at 8-9.  This argument was not raised 
before VA or the Board, but was newly raised before the Court.  
Prior to that time, the appellant and/or her representative 
maintained that "she did not understand her ability to appeal 
the [original denial].  She was in mourning for her husband and 
the denial was taken as an insult to her husband and his service 
to the nation.  She, therefore, did not proceed to the appeal."  
When she tried to reopen the claim, "the claim was approved and 
her DIC began at the date of the second claim."  VA Form 646 
dated April 20, 2007 at 2.  Even so, the Board will address the 
appellant's argument.

A review of the record reveals that on February 7, 2000, the RO 
received the appellant's original formal claim for death 
benefits.  Her a VA Form 21-534, was accompanied by a completed 
VA Form 21-530, Application for Burial Benefits, on which she 
checked "Yes" in Item 11, "Are You Claiming that the Cause of 
Death Was Due to Service".  In a letter dated March 24, 2000, 
the RO notified the appellant and her representative of the award 
of some burial benefits and the denial of her death benefits 
claim and of her appellate rights.  This was followed by a March 
27, 2000 notice of the award of burial benefits amounting to 
$475.00 based on nonservice-connected death.  On May 10, 2000, 
the RO received another VA Form 21-530, Application for Burial 
Benefits.  Unlike her original claim for burial benefits, the 
appellant left Item 11 blank.  In response, a letter noting the 
receipt of her application for burial benefits, not for DIC 
benefits, was automatically generated by the computer but not 
dated and sent out until May 19, 2000, the same day as the RO 
sent notice of the award of additional burial benefits.  The next 
item in the record was the appellant's request for the Veteran's 
entire medical records dated April 5, 2004, which the RO sent to 
her on July 22, 2004.  After receipt of the Veteran's medical 
records, the RO received the appellant's second claim for death 
benefits on August 17, 2004.  Thus, contrary to the contentions 
in the Appellant's Brief, no DIC claim was filed in May 2000 
along with her second burial benefits claim and the May 19, 2000 
computer-generated notice letter was in response to the burial 
benefits claim alone, not another DIC claim.  This is confirmed 
by the appellant's and her representative's own testimony and 
statements made prior to the Board's August 2007 decision.  As 
there was no second DIC claim filed in May 2000, there is nothing 
that may constitute a notice of disagreement (NOD) or a reopened 
claim for death benefits.  Moreover, the Board notes that a DIC 
claim would not be construed as an NOD to the March 2000 denial, 
as an NOD must express dissatisfaction or disagreement with an 
adjudicative determination by the AOJ and a desire to contest the 
result so as to constitute an NOD.  As noted earlier, the 
appellant and her representative consistently maintained, prior 
to the Board's August 2007 decision, that she had not appealed 
the March 2000 denial and that her second DIC claim was not filed 
until many years later in August 2004.  During her May 2007 
Travel Board hearing, the appellant testified that she decided to 
reopen the DIC claim in 2004, after reading through the Veteran's 
medical records that the RO had provided in a July 2004 response 
to her April 2004 request.  Hearing Transcript at 6, 8-9.  In 
light of the above, the Board determines that a second DIC claim 
was not filed in May 2000.  


ORDER

The claim of CUE in the March 2000 rating decision, denying 
entitlement to service connection for the cause of the Veteran's 
death and to DIC, is denied.

An effective date earlier than August 17, 2004, for grant of 
service connection for the cause of the Veteran's death and to 
DIC is denied.


REMAND

In the Memorandum Decision, the Court construed an appellant's 
statement dated April 9, 2007, as raising CUE in the December 
2004 rating decision insofar as it set August 17, 2004 as the 
effective date for grant of service connection for the cause of 
the Veteran's death.  She alleges that the effective date of DIC 
benefits should be the same as that established for entitlement 
to basic eligibility for DEA, or January [redacted], 2000, the date of the 
Veteran's death.  In this regard, the Board notes that the 
effective date for compensation is governed by the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 and that eligibility for 
DEA is governed by the provisions of 38 U.S.C.A. §§ 3510-3514 and 
38 C.F.R. §§ 21.3020, 21.3021, 21.3030, 21.3040.  As the 
appellant has raised the issue of CUE in the December 2004 rating 
decision and the RO has not yet adjudicated this issue, the Board 
is barred from considering this issue in the first instance.  
Therefore, this issue must be remanded to the RO for initial 
adjudication.  The Board emphasizes, however, that to obtain 
appellate review of an issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Adjudicate the issue of whether there was CUE 
in the December 2004 rating decision insofar 
as it set August 17, 2004 as the effective 
date for grant of service connection for the 
cause of the Veteran's death, in light of all 
pertinent evidence and legal authority.  The 
appellant and her representative are hereby 
reminded that to obtain appellate review of 
any matter not currently in appellate status, 
a timely appeal must be perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


